TRESPASS, quare clausum. March 11, 1875, Nathaniel Willey owned a large rectangular lot of land bounded westerly by the "old road" and southerly by the "new road." In the corner formed by the junction of the two roads was a nearly square tract of about four acres called the Webster homestead, bounded westerly twenty-five rods on the "old road" and southerly twenty-six rods on the "new road." On that day he conveyed to Mary Webster a tract of land bounded and described as follows: "Commencing at the junction of the two roads, thence running northerly on the old road about eighteen rods to a large stone opposite to my barn; thence easterly, parallel with the fence between my pasture and the Webster homestead, to a point far enough east to contain eight acres between said fence and the new road; thence southerly to the new road; and thence westerly on the new road to the bound begun at; meaning to convey the former homestead of the late Horace Webster." The plaintiff excepted to the ruling that the deed conveyed to Mary the eight-acre tract and not merely the Webster homestead, and the exception was overruled.
CHASE, J., did not sit.